Citation Nr: 1521242	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-27 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for onychomycosis, claimed as fungal condition on toenails.

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD).

3.  Entitlement to an increased rating in excess of 20 percent for the service-connected degenerative joint disease of the lumbar spine.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1991 to October 1993.    
These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court or CAVC) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal because the Veteran has been employed throughout the rating period.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Onychomycosis and Gastrointestinal Disorder

The issues of service connection for onychomycosis, claimed as fungal infection of the toenails, and a gastrointestinal disability, claimed as GERD, are remanded for issuance of a Statement of the Case (SOC).  In July 2014, the RO, in pertinent part, denied the Veteran's claims for service connection for onychomycosis and a gastrointestinal disability.  The Veteran was notified of the decision the same month.  In August 2014, the Veteran submitted a letter disagreeing with the portion of the RO's decision that denied service connection for onychomycosis and a gastrointestinal disability.  Upon review, the Board finds that the Veteran's August 2014 statement may be construed as a Notice of Disagreement (NOD) to the July 2014 rating decision denying the claims specified above.   

As the August 2014 letter was received by the RO within the appeal period, the NOD is timely.  38 U.S.C.A. § 7105.  No SOC has been issued following the August 2014 NOD regarding the service connection claims for onychomycosis and gastroenteritis.  When a veteran has filed timely a NOD, and no SOC has been issued, as is the case here, the Board must remand, not refer, the issues to the AOJ for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1).  Thereafter, the Veteran must submit a timely substantive appeal in order for these issues to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.  

Increased Rating for Lumbar Spine Disability

The issue of an increased rating for the lumbar spine disability is remanded for additional VA treatment records and a supplemental VA medical opinion.  On the February 2014 VA Form 9, the Veteran wrote that he had complained to his VA primary care physician about incontinence and radiating pain down the legs, which the Veteran believes are attributable to the lumbar spine disability, and asserted that not all relevant evidence contained in his VA treatment records regarding the symptomatology had been considered in connection with the increased rating appeal.  The February 2014 Supplemental Statement of the Case notes that VA treatment records dated from September 2009 through February 2014 from the VA Medical Center (VAMC) in Fresno, California, were considered in connection with the increased rating appeal; however, because the most recent VA treatment record included in the record is dated in August 2013, it appears that there are VA treatment records considered by the RO that are not part of the record.  In consideration thereof, the Board finds that a remand to obtain additional VA treatment records identified as relevant to the increased rating appeal is warranted.

Also, the January 2014 VA medical opinion addressing the question of whether the Veteran's complaints of incontinence and pain and numbness in the lower extremities are attributable to the service-connected lumbar spine disability lacks a rationale.  Although the January 2014 VA medical examiner checked "No" when asked if the Veteran had any neurological abnormalities or findings related to the lumbar spine disability such as bladder problems or pathologic reflexes, and later wrote that the absent knee jerks and sluggish ankle jerks were due to diabetic neuropathy and alcohol; however, the January 2014 VA medical examiner provided no rationale for the medical opinions.  The January 2014 VA medical examiner also did not explain the significance of the positive Waddell's test.  Furthermore, the Veteran has recently submitted an April 2015 magnetic resonance imaging (MRI) report for the lumbar spine with an ordering diagnosis of radiculopathy, which was not considered by the January 2014 VA medical examiner.  For these reasons, a supplemental VA medical opinion is needed.        

Accordingly, the issues of entitlement to: (1) service connection for onychomycosis, claimed as fungal infection of the toenails; (2) service connection for a gastrointestinal disability, claimed as GERD; and (3) an increased rating in excess of 20 percent for degenerative joint disease of the lumbar spine are REMANDED for the following actions:

1.  Send the Veteran an SOC that addresses the issues of entitlement to service connection for onychomycosis and service connection for a gastrointestinal disorder.  The Veteran and the representative should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal must be filed following the issuance of the statement of the case.  

2.  Obtain any VA treatment records pertaining to the Veteran's treatment from August 2013 to the present at the Central California VA Health Care System in Fresno, California, and associate them with the record.  Any and all negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

3.  Obtain a supplemental medical opinion from the January 2014 VA medical examiner who examined the Veteran's lumbar spine disability (or an appropriate substitute).  Another medical examination is not necessary unless needed to provide the requested opinion.  The relevant documents in the record should be made available for review.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should provide opinions on the following:

(1)  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has urinary incontinence due to the service-connected lumbar spine disability?

(2)  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has radiculopathy and/or neuropathy of the lower extremities due to the service-connected lumbar spine disability?  

The VA examiner should also comment on the meaning and significance of the positive Waddell's test and the April 2015 MRI report for the lumbar spine.  The VA examiner should address any role of diabetes as a cause of the symptoms.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

4.  Thereafter, the issue of an increased rating in excess of 20 percent for degenerative joint disease of the lumbar spine should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental SOC.  Thereafter, the issue should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




